Citation Nr: 1008385
Decision Date: 01/04/10	Archive Date: 03/15/10

DOCKET NO.  99-22 404A	)	DATE JAN 04 2010
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disability, rated as 10 percent disabling from August 12, 1997, to September 16, 1998, and as 20 percent disabling since September 16, 1998.  

2.  Entitlement to an increased rating for a right knee disability, rated as 10 percent disabling from August 12, 1997, to May 20, 1998; as 20 percent disabling from May 20, 1998, to May 7, 1999; and as 30 percent disabling since September 1, 1999.  

3.  Entitlement to an increased rating for a left knee disability, rated as 10 percent disabling.  

4.  Entitlement to an increased rating for a right ankle disability, rated as 10 percent disabling from August 12, 1997, to September 13, 1999; as 20 percent disabling from September 13, 1999, to April 11, 2000; and as 30 percent disabling since July 1, 2000.  




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to January 1994.  

This matter comes before the Board of Veterans Appeals (Board) from a July 1998 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that continued 10 percent disability ratings for a lumbar spine disability, a right knee disability, a left knee disability, and a right ankle disability.  The Veteran testified before the Board in February 2006.  The Board remanded these claims for additional development in January 2005 and May 2006.

An October 2000 rating decision increased the rating for a lumbar spine disability, from 10 percent to 20 percent disabling, effective September 16, 1998.  The rating decision increased the rating for a right knee disability, from 10 percent to 20 percent disabling, effective May 20, 1998; assigned a temporary total rating from May 7, 1999, to September 1, 1999, for right knee surgery; and assigned a 30 percent rating for a right knee disability, effective September 1, 1999.  The rating decision also increased the rating for a right ankle disability, from 10 percent to 20 percent disabling, effective September 13, 1999; assigned a temporary total rating from April 11, 2000, to July 1, 2000, for right ankle surgery; and assigned a 30 percent rating for a right ankle disability, effective July 1, 2000.  However, as the grants during the pendency of this appeal do not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  For the period from August 12, 1997, to September 16, 1998, the Veterans lumbar spine disability was manifested by no more than slight lumbosacral strain or limitation of motion of the thoracolumbar spine, or no more than mild intervertebral disc syndrome.  Ankylosis was not shown.  

2.  For the period since September 16, 1998, the Veterans lumbar spine disability has been manifested by no more than moderate lumbosacral strain or limitation of motion of the thoracolumbar spine, or no more than moderate intervertebral disc syndrome, with no incapacitating episodes during any 12 month period.  Ankylosis was not shown.  

3.  For the period since March 23, 2007, the Veteran had mild incomplete paralysis due to his right leg radiculopathy as a neurologic residual of his lumbar spine disability.

4.  For the period from August 12, 1997, to May 20, 1998, the Veterans right knee disability was manifested by full extension and flexion limited at most to 135 degrees.  There was no objective evidence of dislocation, instability, subluxation, or ankylosis.  There was no x-ray evidence of arthritis.  

5.  For the period from May 20, 1998, to May 7, 1999, the Veterans right knee disability was manifested by extension limited at most to 5 degrees and flexion limited at most to 130 degrees.  There was no objective evidence of dislocation, subluxation, or ankylosis.  There was no x-ray evidence of arthritis.  The Veteran had no more than moderate right knee lateral instability.  

6.  For the period since September 1, 1999, the Veterans right knee disability has been manifested by full extension and flexion limited at most to 85 degrees.  There is no subluxation, dislocation, or ankylosis.  There is x-ray evidence of arthritis.  The Veteran has severe right knee lateral instability.  

7.  The Veterans left knee disability was manifested by full extension and flexion limited at most to 90 degrees.  There was no objective evidence of dislocation, instability, subluxation, or ankylosis.  There was x-ray evidence of arthritis.  

8.  For the period from August 12, 1997, to September 13, 1999, the Veterans right ankle disability was manifested by no more than moderate limitation of motion of the ankle.  There was no x-ray evidence of degenerative changes or malunion of the tibia and fibula.  

9.  For the period from September 13, 1999, to April 11, 2000, the Veterans right ankle disability was manifested by marked limitation of motion of the ankle, and his disability was no more than moderately severe in degree.  There was no x-ray evidence of degenerative changes or malunion of the tibia and fibula.  

10.  For the period since July 1, 2000, the Veterans right ankle disability has been severe in degree.  There is no evidence of actual loss of use of the right foot, nor is there x-ray evidence of degenerative changes of or malunion of the tibia and fibula.    


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent disabling for a lumbar spine disability have not been met for the period from August 12, 1997, to September 16, 1998.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code (DCs) 5285, 5292, 5293, 5294, 5295 (2002).

2.  The criteria for a rating in excess of 20 percent disabling for a lumbar spine disability have not been met for the period since September 16, 1998.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code (DCs) 5285, 5292, 5293, 5294, 5295 (2002 and 2003), 5003, 5235, 5236, 5237, 5238, 5239, 5242, 5243 (2009).   

3.  The criteria for a 10 percent rating, but not greater, for right leg radiculopathy were met since March 23, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code (DCs) 5285, 5292, 5293, 5294, 5295 (2002 and 2003), 5003, 5236, 5237, 5238, 5239, 5242, 5243 (2009).    

4.  The criteria for a rating in excess of 10 percent disabling for a right knee disability have not been met for the period from August 12, 1997, to May 20, 1998.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5257, 5259, 5260, 5261 (2009).

5.  The criteria for a rating in excess of 20 percent disabling for a right knee disability have not been met for the period from May 20, 1998, to May 7, 1999.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5257, 5259, 5260, 5261 (2009).

6.  The criteria for a rating in excess of 30 percent disabling for a right knee disability have not been met for the period since September 1, 1999.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5257, 5259, 5260, 5261 (2009).

7.  The criteria for a 10 percent rating, but not greater, for right knee arthritis were met since December 11, 2001.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5257, 5259, 5260, 5261 (2009).

8.  The criteria for a rating in excess of 10 percent disabling for a left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5257, 5259, 5260, 5261 (2009).

9.  The criteria for a rating in excess of 10 percent for a right ankle disability have not been met for the period from August 12, 1997, to September 13, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5262, 5271 (2009).  

10.  The criteria for a rating in excess of 20 percent for a right ankle disability have not been met for the period from September 13, 1999, to April 11, 2000.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5262, 5271, 5284 (2009).  

11.  The criteria for a rating in excess of 30 percent for a right ankle disability have not been met for the period since July 1, 2000.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5262, 5271, 5284 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VAs Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).  Also, when making determinations as to the appropriate rating to be assigned, VA must take into account the Veterans entire medical history and circumstances.  38 C.F.R. § 4.1 (2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2009).

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 (2009).  The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board notes that the provisions of 38 C.F.R. § 4.40 (2009) and 38 C.F.R. § 4.45 (2009) should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).   

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2009).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2009).  Normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2009).  Normal dorsiflexion of the ankle is from 0 to 20 degrees, and normal plantar flexion of the ankle is from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2009).  For the purpose of rating disability from arthritis, the lumbar vertebrae are considered groups of minor joints, and the knee and ankle are considered major joints.  38 C.F.R. § 4.45 (2009).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2009).  Diagnostic Code 5010 (traumatic arthritis) directs that arthritis be rated under DC 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5010 (2009).  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010 (2009).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1 (2009).  

A claimant who has arthritis and instability of the knee may be rated separately under DC 5003 and DC 5257, and rating a knee disability under both of these codes does not amount to pyramiding under 38 C.F.R. § 4.14 (2008).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.  

Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

Lumbar Spine Disability 

Although there is X-ray evidence of arthritis in the lumbar spine, the Veteran is already in receipt of a rating in excess of 10 percent disabling under a limitation of motion diagnostic code, or under a diagnostic code whose rating is predicated on limitation of motion, for all periods under consideration.  Therefore, the criteria listed under DC 5003 cannot serve as a basis for an increased rating for the lumbar spine disability.  38 C.F.R. § 4.14.  The Board will therefore discuss the applicability of the other regulatory criteria.   

During the course of this appeal, the regulations for rating disabilities of the spine were revised, effective September 26, 2003.  68 Fed. Reg. 51454 (Aug. 27, 2003).  The amended rating criteria can be applied only for periods from and after the effective date of the regulatory change.  The Board can apply only the prior regulation to rate the Veterans disability for periods preceding the effective date of the regulatory change.  The most favorable regulation will be applied after the date of regulatory change.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).  

The RO has considered and notified the Veteran of both the old and the new versions of the relevant criteria.  Therefore, the Boards following decision results in no prejudice to the Veteran in terms of lack of notice of the regulatory revisions.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board has evaluated the Veterans back disorder under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of a Veterans ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009). 

Prior to September 26, 2003, a 10 percent rating was warranted for slight limitation of motion of the lumbar spine, a 20 percent rating was warranted for moderate limitation of motion of the lumbar spine, and a 40 percent rating was warranted for severe limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (2002).  

Prior to September 26, 2003, a 10 percent rating was warranted for lumbosacral strain with characteristic pain on motion.  A 20 percent rating was warranted for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 40 percent rating was warranted for lumbosacral strain that was severe, with listing of the whole spine to the opposite side, a positive Goldthwaites sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space; a 40 percent evaluation was also warranted when only some of these symptoms were present if there was also abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).   

Effective September 23, 2002, the rating criteria for intervertebral disc syndrome were amended to evaluate the disorder either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 10 percent rating was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A rating of 20 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  Finally, a rating of 60 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  This regulation was again slightly revised in September 2003.  

Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  The reclassified diagnostic codes include 5236 (sacroiliac injury and weakness), 5237 (lumbosacral strain), 5242 (degenerative arthritis of the spine), and 5243 (intervertebral disc syndrome).  68 Fed. Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2009).   

The September 2003 regulation revisions set forth a General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:  

Unfavorable ankylosis of the entire spine (100 percent);
 
Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);
 
Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);
 
For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2009).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2009).  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2009).

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2009).  


1.  From August 12, 1997, to September 16, 1998

For the period under consideration, the Veterans lumbar spine disability has been rated as 10 percent disabling under DC 5295, which contemplates lumbosacral strain.  38 C.F.R. § 4.71a, DC 5295 (2002).  Other applicable diagnostic codes include DC 5285, which contemplates residuals of a fracture of the vertebra; DC 5292, which contemplates limitation of motion of the lumbar spine; DC 5293, which contemplates intervertebral disc syndrome; and DC 5294, which contemplates sacroiliac injury and weakness.  Sacroiliac injury and weakness are rated using the criteria for lumbosacral strain.  38 C.F.R. § 4.71a, DCs 5285, 5292, 5293, 5294 (2002).      

It has not been contended or shown in this case that the Veteran has complete bony fixation of the spine (DC 5286), or ankylosis of the lumbar spine (DC 5289).  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable.  

Under the old schedular criteria of DC 5292, a higher rating of 20 percent was not warranted unless there was moderate limitation of lumbar motion.  38 C.F.R. § 4.71a, DC 5292.  At a September 1997 private treatment session, the Veterans lumbar spine had full flexion, extension reduced by 25 percent, and lateral flexion reduced by 20 percent bilaterally.  

Based upon the ranges of motion recorded at that examination, the Board concludes that the Veterans limitation of motion falls at most within the slight range, even when taking into account any additional loss of function due to pain and other factors.  The Board finds that overall, there was minimal limitation of lumbar motion.  There was no limitation due to pain for the range of motion testing in September 1997.  He had full flexion, 75 percent extension, and 80 percent lateral flexion.  Thus, under the old qualitative criteria for evaluating limitation of motion of the lumbar spine, the Board finds that the Veterans lumbar spine disability had slight limitation of motion, for which a 10 percent rating was warranted.  38 C.F.R. § 4.71a, DC 5292 (2002).  Thus, the old schedular criteria of DC 5292 cannot serve as a basis for an increased rating.

Similarly, when rated under the old diagnostic code for lumbosacral strain, the Veterans low back disability does not satisfy the qualitative criteria for a rating higher than 10 percent.  Under the old schedular criteria of DC 5295, a higher rating of 20 percent was not warranted unless there was muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in the standing position.  38 C.F.R. § 4.71a, DC 5295 (2002).  In this case, there was no evidence of spasm, and unilateral loss of lateral spine motion was not shown.  Thus, the old schedular criteria of DC 5295 may not serve as a basis for an increased rating.  

Additionally, under the old schedular criteria of DC 5293, the diagnostic code for intervertebral disc syndrome, a higher rating of 20 percent was not warranted unless there was moderate intervertebral disc syndrome with recurring attacks.  38 C.F.R. § 4.71a, DC 5293 (2002).  

Post-service medical records dated from August 1997 to September 1998 show that the Veteran received intermittent treatment for chronic low back pain.  He complained of also experiencing symptoms of right sided radiculopathy and was diagnosed with rule out herniated disc syndrome with right more than left sciatica.  However, a CT scan of the lumbar spine identified no cause for the radiculopathy.  At a September 1997 private treatment session, the Veterans lumbar spine had full flexion, extension reduced by 25 percent, and lateral flexion reduced by 20 percent bilaterally.      

The Board finds that the evidence does not show moderate intervertebral disc syndrome with recurring attacks.  The Veterans condition more nearly approximated a mild intervertebral disc syndrome because there was no evidence of flare-ups that were frequent enough to rise to the level of a moderate condition.  Thus, the Board finds that an increased rating under DC 5293 for a lumbar spine disability is not warranted.

Under the old schedular criteria of DC 5285, the diagnostic code for residuals of a fracture of the vertebra, vertebral fractures were evaluated as 100 percent disabling when manifested by cord involvement with the Veteran bedridden and requiring long leg braces.  A 60 percent rating was provided when there was no cord involvement but there was abnormal mobility requiring a neck brace (jury mast).  In other cases the disability was to be rated on the basis of limitation of motion or muscle spasm with an additional 10 percent for a demonstrable deformity of a vertebral body to be added to the evaluation of the Veterans disability.  38 C.F.R. § 4.71a, DC 5285.  In this case, there is no evidence of abnormal mobility requiring a neck brace, and the Veteran has not been bedridden or needed long leg braces.  The Veterans disability has been rated on the basis of limitation of motion or muscle spasm, but there is no demonstrable deformity of his vertebral body, and thus no additional 10 percent rating is warranted.  

The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the Veterans complaints of pain, as well as all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against the Veterans claim of entitlement to an increased rating.

In sum, the weight of the credible evidence demonstrates that the Veterans lumbar spine disability does not warrant a rating in excess of 10 percent disabling for the period under consideration.  As the preponderance of the evidence is against the claim for an increased rating for a lumbar spine disability, the appeal must be denied.  38 U.S.C.A. § 5107(b) (West 2002).   

2.  From September 16, 1998, to Present 

For the period under consideration, the Veterans lumbar spine disability has been rated as 20 percent disabling under DC 5295, which contemplates lumbosacral strain.  38 C.F.R. § 4.71a, DC 5295 (2002).  Other applicable diagnostic codes include DC 5285, which contemplates residuals of a fracture of the vertebra; DC 5292, which contemplates limitation of motion of the lumbar spine; DC 5293, which contemplates intervertebral disc syndrome; and DC 5294, which contemplates sacroiliac injury and weakness.  Sacroiliac injury and weakness are rated using the criteria for lumbosacral strain.  38 C.F.R. § 4.71a, DCs 5285, 5292, 5293, 5294 (2002).      

It has not been contended or shown in this case that the Veteran has complete bony fixation of the spine (DC 5286), or ankylosis of the lumbar spine (DC 5289).  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable in the instant case.  

Under the old schedular criteria of DC 5292, a higher rating of 40 percent was not warranted unless there was severe limitation of lumbar motion.  38 C.F.R. § 4.71a, DC 5292.  On VA examination in February 2000, the Veterans lumbar spine had normal flexion, 30 degrees extension, 45 degrees lateral flexion to the right, 30 degrees lateral flexion to the left, and 90 degrees lateral rotation bilaterally.  There was low back discomfort on extension.  At an April 2000 private treatment session, the Veterans lumbar spine had normal flexion and 20 degrees lateral flexion bilaterally.  On VA examination in August 2000, the Veterans lumbar spine had 90 degrees flexion, 20 degrees extension, and 30 degrees lateral flexion and rotation bilaterally.  The Veteran was not additionally limited by pain, fatigue, weakness, or lack of endurance.  At a March 2007 VA examination, the Veteran had 90 degrees flexion, 20 degrees extension, 20 degrees lateral flexion bilaterally, 20 degrees lateral rotation to the left, and 25 degrees lateral rotation to the right.  Most ranges of motion were productive of pain.  There was no further decrease in range of motion of the spine on repetitive motion.  

Based upon the ranges of motion recorded at the above examinations, the Board concludes that the Veterans limitation of motion falls at most within the moderate range, even when taking into account any additional loss of function due to pain and other factors.  The Board finds that overall, there was moderate limitation of lumbar motion.  Although there was some pain on motion, there was no additional limitation due to pain, fatigue, weakness, or lack of endurance.  Thus, under the old qualitative criteria for evaluating limitation of motion of the lumbar spine, the Veterans lumbar spine limitation of motion disability was no more than moderate, for which a 20 percent rating was warranted.  38 C.F.R. § 4.71a, DC 5292 (2002).  Thus, the old schedular criteria of DC 5292 cannot serve as a basis for an increased rating.

Under the more specific numerical criteria found under the revised spinal regulations, the Veterans lumbar spine disability again fails to satisfy the requirements for more than a 20 percent rating.  According to the new regulations, his ranges of motion at the March 2007 VA examination only fall within the requirements for a 10 percent rating: forward flexion greater than 60 degrees but not greater than 85 degrees; or combined range of motion greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DCs 5235, 5236, 5237, 5242 (2009).  At no time has there been favorable ankylosis of the entire thoracolumbar spine, which would warrant a rating in excess of 20 percent.  Furthermore, the Board finds that limitation of thoracolumbar flexion to 30 degrees or less is not shown.  Thus, the Board finds that the new schedular criteria of DCs 5236, 5237, and 5242 cannot serve as a basis for an increased rating either.  

Under the old schedular criteria of DC 5285, the diagnostic code for residuals of a fracture of the vertebra, vertebral fractures were evaluated as 100 percent disabling when manifested by cord involvement with the Veteran bedridden and requiring long leg braces.  A 60 percent rating was provided when there was no cord involvement but there was abnormal mobility requiring a neck brace (jury mast).  In other cases the disability was to be rated on the basis of limitation of motion or muscle spasm with an additional 10 percent for a demonstrable deformity of a vertebral body to be added to the evaluation of the Veterans disability.  38 C.F.R. § 4.71a, DC 5285.  In this case, there is no evidence of abnormal mobility requiring a neck brace, and the Veteran has not been bedridden or needed long leg braces.  The Veterans disability has been rated on the basis of limitation of motion or muscle spasm, but there is no demonstrable deformity of his vertebral body, and thus no additional 10 percent rating is warranted.  The Board notes that there is not a new set of criteria for rating a vertebral fracture other than the General Rating Formula for Disease and Injuries of the Spine already discussed above.  

Additionally, when rated under the old diagnostic code for lumbosacral strain, the Veterans lumbar spine disability does not satisfy the qualitative criteria for a rating higher than 20 percent.  Under the old schedular criteria of DC 5295, a higher rating of 40 percent was not warranted unless there was severe lumbosacral strain with listing of whole spine to opposite side, positive Goldthwaites sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).  In this case, although there is evidence of some loss of lateral spine motion, and mild narrowing of joint space, there was no severe lumbosacral strain with listing of the whole spine to the opposite side.  Furthermore, there was no evidence of positive Goldthwaites sign or marked limitation of forward bending in standing position.  Thus, the old schedular criteria of DC 5295 may not serve as a basis for an increased rating in this particular case.  The Board notes that there is not a new set of criteria for rating a lumbosacral strain other than the General Rating Formula for Disease and Injuries of the Spine already discussed above.  

Under the old schedular criteria of DC 5293, the diagnostic code for intervertebral disc syndrome, the Veterans lumbar spine disability again does not satisfy the qualitative criteria for a rating higher than 20 percent.  DC 5293 provides for a 40 percent disability rating when there is severe intervertebral disc syndrome with recurring attacks with intermittent relief.  38 C.F.R. § 4.71a, DC 5293.

Post-service medical records dated from April 2000 to July 2006 show that the Veteran received periodic treatment for his lumbar spine disability.  An April 2000 private medical report showed that the Veteran experienced such symptoms as sciatic distribution of pain, numbness, and tingling down the posterior aspect of his right leg and muscle spasm and tenderness in the low back.  The Veterans lumbar spine had normal flexion and 20 degrees lateral flexion bilaterally.  

On VA examination in February 2000, the Veteran complained of chronic back pain with occasional episodes of a sciatic discomfort down the right leg.  He reported having occasional lumbar spine muscle spasms.  Examination revealed tenderness near L4 and some loss of lumbar lordosis.  There was no paravertebral spasm noted.  Range of motion testing showed normal flexion, 30 degrees extension, 45 degrees lateral flexion to the right, 30 degrees lateral flexion to the left, and 90 degrees lateral rotation bilaterally.  There was low back discomfort on extension.  Deep tendon reflexes were equal and symmetric.  Flexor strength was slightly decreased on the right side compared to the left side.  Straight leg raising was to 70 degrees bilaterally.  There was no atrophy in the lower extremities.  The diagnostic assessment was status post fracture of L4, status post epidural injections for chronic pain syndrome, status post chronic pain clinic with ongoing discomfort, possible candidate for fusion of L3-L4-L5, chronic low back pain syndrome with occasional spasms in the low back, and intermittent mild episodes of right-side sciatica.  

At an August 2000 VA examination, the Veteran stated that he continually had back pain with occasional leg radiation.  Range of motion testing revealed 90 degrees flexion, 20 degrees extension, and 30 degrees lateral flexion and rotation bilaterally.  The Veteran was not additionally limited by pain, fatigue, weakness, or lack of endurance.  He was diagnosed with back strain and fracture of L4.  

On VA examination in March 2007, the Veteran reported constant low back pain that varied in intensity from 3-4/10 to 10/10 and averaged 6-7/10.  He stated that the pain was usually dull and aching but with intermittent sharp pain.  He complained of spasms locking up that occurred once or twice a month and lasted one to three days, at which time he would rest in bed.  He denied radicular symptoms and sensory symptoms such as numbness, tingling, pins and needles sensation, motor weakness, or loss of bowel or bladder control.  He reported that his back pain was increased by sitting, standing, bending, twisting, cold and damp weather, coughing, and sneezing.  He stated that he used a back brace about twice a week, depending on what he was doing.  Examination revealed that the Veteran was supine on the examination table when the examiner entered the room because it was more comfortable than prolonged sitting.  His gait was non-antalgic with equal weight bearing.  He could get from sitting to standing with mild difficulty, was able to walk on his toes and heels, and could not squat more than 50 percent of the way and return to a standing position.  The Veterans lumbar spine had 90 degrees flexion, 20 degrees extension, 20 degrees lateral flexion bilaterally, 20 degrees lateral rotation to the left, and 25 degrees lateral rotation to the right.  Most ranges of motion were productive of pain.  There was no further decrease in range of motion of the spine on repetitive motion.  The Veteran had loss of lumbar lordosis.  His spine was tender in the lumbosacral area and on the left sacroiliac joint.  Back musculature was remarkable for increased muscle tenderness and tension on the lumbar paraspinal muscles with spasm.  There was no swelling, deformity, instability of station, or disturbance of locomotion.  Deep tendon reflexes were 1 to 2+ and symmetrical for patellar and Achilles tendons.  Babinski and straight leg raising tests were negative bilaterally.  Sensory examination was intact for light touch and proprioception bilaterally.  Muscle bulk, tone, and strength were all normal.  An x-ray of the lumbar spine indicated no acute compression fracture or spondylolisthesis.  There was a sclerotic area at the anterior/superior endplate of L3 and throughout the L5 vertebral body and around L5-S1.  The examiner diagnosed the Veteran with fracture of L4 and lower back strain with occasional spasms and intermittent mild right-sided sciatica.    

The Board finds that the evidence does not show severe intervertebral disc syndrome with recurring attacks with intermittent relief.  While intermittent  radiculopathy was shown, the evidence does not show a condition that would more nearly approximate recurring attacks with only intermittent relief as required by the criteria for a higher rating.  Thus, the Board finds that an increased rating under DC 5293 for a lumbar spine disability is not warranted.  
  
After September 23, 2002, and prior to September 26, 2003, intervertebral disc syndrome could be rated either on the basis of the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations, along with ratings for all other disabilities, whichever method results in the higher rating.  38 C.F.R. § 4.71a, DC 5243 (2003 and 2004).  Under that code, a 40 percent rating is warranted where the evidence reveals incapacitating episodes having a total duration of at least four weeks but less than six during the past 12 months.  Incapacitating episodes were defined as requiring bed rest prescribed by a physician and treatment by a physician.  Here, although the Veteran reported resting in bed during his monthly flare-ups, there is no evidence that the Veteran had any incapacitating episodes or hospital admissions related to his lumbar spine disability lasting at least four weeks but less than six weeks during any one-year period of the rating period under consideration.  Accordingly, he is not entitled to an increased rating under that diagnostic code. 

A September 2003 revision to the intervertebral disc syndrome code stated that intervertebral disc syndrome (pre-operatively or post-operatively) is to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under §4.25.  

For purposes of rating under DC 5243, chronic orthopedic and neurologic manifestations means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Orthopedic disabilities are rated using criteria for the most appropriate orthopedic diagnostic code or codes.  Similarly, neurologic disabilities are rated separately using criteria for the most appropriate neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, DC 5243, Note 1, Note 2 (2003-04).  

There is no evidence that the Veteran had any incapacitating episodes or hospital admissions related to his lumbar spine disability lasting at least four weeks but less than six weeks during any one-year period of the rating period under consideration.  It has been determined in this case that there is no evidence of incapacitating episodes as defined under DC 5293 or the General Rating Formula for Diseases and Injuries of the Spine (in effect from September 23, 2002, to September 26, 2003, and from September 26, 2003, through the present, respectively).  Therefore, it is necessary to determine whether the Veteran may be entitled to a higher rating if chronic orthopedic and neurologic manifestations are evaluated separately and combined with all other disabilities.  

Turning first to the orthopedic manifestations, at a March 2007 VA examination, the Veteran had 90 degrees flexion, 20 degrees extension, 20 degrees lateral flexion bilaterally, 20 degrees lateral rotation to the left, and 25 degrees lateral rotation to the right.  Most ranges of motion were productive of pain.  There was no further decrease in range of motion in the spine on repetitive motion.  Taken together, those ranges of motion would warrant a rating of only 10 percent under the general rating formula.  The requirement for a rating in excess of 20 percent under the general rating formula, favorable ankylosis of the entire thoracolumbar spine or limitation of flexion to 30 degrees or less, is not demonstrated.  38 C.F.R. § 4.71a, DC 5237 (2009).  

Post-service medical records dated from October 2003 to July 2006 show that the Veteran received intermittent treatment for his lumbar spine disability.  In an October 2003 VA medical report, he complained of low back pain radiating into his left buttock but denied any weakness, numbness, and bowel or bladder incontinence.  The physician did not find any neurological abnormalities and diagnosed him with degenerative disc disease of the lumbar spine.  The Veteran noted in a December 2003 VA treatment session that he had experienced left sided sciatica in the past but that he had not had any symptoms for over one year.  

On VA examination in March 2007, the Veteran reported constant low back pain that varied in intensity from 3-4/10 to 10/10 and averaged 6-7/10.  He stated that the pain was usually dull and aching but with intermittent sharp pain.  He complained of spasms locking up that occurred once or twice a month and lasted one to three days, at which time he would rest in bed.  He denied radicular symptoms and sensory symptoms such as numbness, tingling, pins and needles sensation, motor weakness, or loss of bowel or bladder control.  Deep tendon reflexes were 1 to 2+ and symmetrical for patellar and Achilles tendons.  Babinski and straight leg raise were negative bilaterally.  Sensory examination was intact for light touch and proprioception bilaterally.  Muscle bulk, tone, and strength were all normal.  The examiner diagnosed the Veteran with fracture of L4 and lower back strain with occasional spasms and intermittent mild right-sided sciatica.    

The Veteran has complained of neurological abnormalities related to his lumbar spine disability, including pain that radiated into the right leg.  The Board finds that the current medical evidence shows that the Veteran has been diagnosed with right leg sciatica related to his lumbar spine disability as of March 23, 2007.  Therefore, a separate 10 percent rating for that neurological impairment of right-sided sciatica is warranted as of March 23, 2007, the date first shown in the medical evidence of record that the criteria for a compensable separate rating were met following revision of the rating criteria to provide for such a rating.  The Board finds that a higher rating for right leg radiculopathy is not warranted because the involvement is wholly sensory and more nearly approximates the criteria of mild incomplete paralysis.  38 C.F.R. § 4.124a, DC 8520 (2009).  No rating is assigned for any left leg neurologic symptomatology because although the Veteran complained of neurological abnormalities related to his lumbar spine disability, including pain that radiated into the left leg, there were no objective neurological abnormalities found that were related to his complaints of left sided sciatica.  

The Veteran has been assigned a disability rating of 20 percent under the rating criteria for lumbosacral strain.  The Board finds that the criteria for a rating greater than 20 percent for the spine disability are not met under any of the spinal rating criteria applicable.  Consideration has been given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.

The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the Veterans complaints of pain, as well as all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against the Veterans claim of entitlement to an increased rating.

In sum, the weight of the credible evidence demonstrates that the orthopedic manifestations of the Veterans lumbar spine disability warrant no more than a 20 percent rating.  However, the Board finds that the Veteran is entitled to a separate 10 percent rating under DC 8520 for the neurological component of his lumbar spine disability as of March 23, 2007.  The Board has resolved all reasonable doubt in favor of the claimant in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


Right Knee Disability 

1.  From August 12, 1997, to May 20, 1998 

The Veterans right knee disability has been rated as 10 percent disabling from August 12, 1997, to May 20, 1998.  

The Veterans right knee disability is rated under DC 5259, which contemplates symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, DC 5259 (2009).  Diagnostic Code 5257, which contemplates recurrent subluxation or lateral instability; Diagnostic Code 5260, which contemplates limitation of flexion of the leg; and Diagnostic Code 5261, which contemplates limitation of extension of the leg, are also applicable in this claim.  38 C.F.R. § 4.71a, DCs 5257, 5260, 5261 (2009).

In considering the applicability of other diagnostic codes, the Board finds that DCs 5256 (ankylosis of the knee), 5258 (dislocation of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable, as the medical evidence does not show that the Veteran has any of those conditions.  Specifically, no treatment record demonstrates any objective finding of right knee dislocation, genu recurvatum, or impairment of the tibia or fibula.  Similarly, ankylosis of the right knee has not been demonstrated.  

Post-service medical records dated from July 1997 to May 1998 show that the Veteran received intermittent treatment for his right knee disability.  The records show that the Veteran experienced symptoms such as swelling and pain.  In an April 1998 private medical report, the Veterans right knee was found to have 135 degrees flexion and 0 degrees extension.  

There is no X-ray evidence of arthritis in the right knee, and the Veteran is already in receipt of a compensable rating under a limitation of motion diagnostic code, or under a diagnostic code whose rating is predicated on limitation of motion.  Therefore, the criteria listed under DC 5003 cannot serve as a basis for an increased rating for the right knee disability.  38 C.F.R. § 4.14.  The Board will therefore discuss the applicability of the other regulatory criteria.   

The Veteran has a 10 percent rating under DC 5259 for symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, DC 5259.  As DC 5259 does not provide for a rating higher than 10 percent, DC 5259 cannot serve as a basis for an increased rating for the Veterans right knee disability.

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On the above examination, the Veterans right knee had full extension, or extension to 0 degrees.  Extension to 0 degrees warrants a noncompensable rating.  Diagnostic Code 5261 therefore cannot serve as a basis for an increased rating in this case.  Similarly, DC 5260 cannot serve as a basis for an increased rating in this case.  The flexion of the Veterans right knee would have to be limited to 30 degrees in order to warrant an increased rating of 20 percent.  38 C.F.R. § 4.71a, DC 5260.  Flexion limited at most to 135 degrees in the right knee, as demonstrated in the April 1998 treatment record, does not warrant a compensable rating under DC 5260.  

Separate ratings can be assigned when the criteria for a compensable rating under both DC 5260 and DC 5261 are met.  VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59990 (2004).  The Board has determined that the Veteran is not entitled to a compensable rating under DC 5261 or DC 5260.  Because he did not meet the criteria for a compensable rating under DCs 5260 or 5261, there is no basis for the assignment of separate compensable ratings under DCs 5260 or 5261.  

The Board also finds that the Veteran is not entitled to an increased rating due to functional impairment as a result of pain on repetitive use.  The Veteran had no further loss of range of motion on repetitive motion due to pain, and there is no objective evidence which suggests that, on repetitive use, the right knee would be restricted by pain or other factors to only 30 degrees flexion or 15 degrees extension, the criteria for a 20 percent rating, or restricted such that any separate compensable rating would be warranted.  Thus, even considering the effects of pain on use, there is no probative evidence that the right knee is limited in motion to 15 degrees extension or 30 degrees flexion, and thus the requirements for an increased rating are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, the Board finds that the evidence does not show that any additional functional limitation would result in the Veteran warranting any separate compensable ratings for limitation of extension and flexion. 

Diagnostic Code 5257 provides a 10 percent rating for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257 (2009).  The Board finds that the Veteran is not entitled to a separate rating under DC 5257.  Although the Veteran complained of right knee instability, there was no objective evidence of instability.  Additionally, there was no clinical evidence of subluxation of the knee.  Because there is no objective evidence of any instability or subluxation, a separate rating for the Veterans right knee disability is not warranted under DC 5257.

In sum, the Board finds that the weight of the credible evidence demonstrates that the Veteran's right knee disability did not warrant a rating in excess of 10 percent disabling for the period under consideration.  The preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  From May 20, 1998, to May 7, 1999 

The Veterans right knee disability has been rated as 20 percent disabling from May 20, 1998, to May 7, 1999.  

The Veterans right knee disability is rated under DC 5257, which contemplates recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257 (2009).  Diagnostic Code 5259, which contemplates symptomatic removal of semilunar cartilage;  Diagnostic Code 5260, which contemplates limitation of flexion of the leg; and Diagnostic Code 5261, which contemplates limitation of extension of the leg, are also applicable in this claim.  38 C.F.R. § 4.71a, DCs 5257, 5260, 5261 (2009).      

In considering the applicability of other diagnostic codes, the Board finds that DCs 5256 (ankylosis of the knee), 5258 (dislocation of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable, as the medical evidence does not show that the Veteran has any of those conditions.  Specifically, no treatment record demonstrates any objective finding of right knee dislocation, genu recurvatum, or impairment of the tibia or fibula.  Similarly, ankylosis of the right knee has not been demonstrated.  

Post-service medical records dated from May 1998 to May 1999 show that the Veteran received periodic treatment for his right knee disability.  The Veteran suffered from symptoms such as pain and locking.  In a June 1998 medical report, the Veterans right knee had 140 degrees flexion and 0 degrees extension.  He had some tenderness to palpation over the medial joint line as well as a positive McMurrays sign with a click medially.  He had no instability to varus or valgus stress.  His right knee was found to have instability to Lachmans test.  However, the physician found that there was a firm endpoint, and the Veteran reported that the right knee had been loose compared to the left side.  A June 1998 x-ray revealed chondromalacia patellae in the right knee.  An April 1999 treatment record indicated that the Veterans right knee had 130 degrees flexion and 5 degrees hyperextension.  A June 1999 medical report showed the Veterans right knee to have 130 degrees flexion and 0 degrees extension.  

There is no X-ray evidence of arthritis in the right knee, and the Veteran is already in receipt of a compensable rating under a limitation of motion diagnostic code, or under a diagnostic code whose rating is predicated on limitation of motion.  Therefore, the criteria listed under DC 5003 cannot serve as a basis for an increased rating for the right knee disability.  38 C.F.R. § 4.14.  The Board will therefore discuss the applicability of the other regulatory criteria.   

Diagnostic Code 5259 provides a maximum 10 percent rating for symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, DC 5259.  As DC 5259 does not provide for a rating higher than 10 percent, DC 5259 cannot serve as a basis for an increased rating for the Veterans right knee disability.

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On the above examinations, the Veterans right knee had extension limited at most to 5 degrees.  Extension limited to 5 degrees warrants a noncompensable rating.  Diagnostic Code 5261 therefore cannot serve as a basis for an increased rating in this case.  Similarly, DC 5260 cannot serve as a basis for an increased rating in this case.  The flexion of the Veterans right knee would have to be limited to 15 degrees in order to warrant an increased rating of 30 percent.  38 C.F.R. § 4.71a, DC 5260.  Flexion limited at most to 130 degrees in the right knee, as demonstrated in the April 1999 and June 1999 treatment records, does not warrant a compensable rating under DC 5260.  

Separate ratings can be assigned when the criteria for a compensable rating under both DC 5260 and DC 5261 are met.  VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59990 (2004).  The Board has determined that the Veteran is not entitled to a compensable rating under DC 5261 or DC 5260.  Because he did not meet the criteria for a compensable rating under DCs 5260 or 5261, there is no basis for a the assignment of separate compensable ratings under DCs 5260 or 5261.  

The Board also finds that the Veteran is not entitled to an increased rating due to functional impairment as a result of pain on repetitive use.  The Veteran had no further loss of range of motion on repetitive motion due to pain, and there is no objective evidence which suggests that, on repetitive use, the right knee would be restricted by pain or other factors to only 15 degrees flexion or 20 degrees extension, the criteria for a 30 percent rating, or restricted such that any separate compensable rating would be warranted.  Thus, even considering the effects of pain on use, there is no probative evidence that the right knee is limited in motion to 20 degrees extension or 15 degrees flexion, and thus the requirements for an increased rating are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, the Board finds that the evidence does not show that any additional functional limitation would result in the Veteran warranting any separate compensable ratings for limitation of extension and flexion. 

Diagnostic Code 5257 provides a 20 percent rating for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257 (2009).  The Board finds that the Veteran is not entitled to an increased rating under DC 5257.  The medical evidence shows that the Veteran had no instability to varus or valgus stress.  His right knee had instability to Lachmans test, but there was a firm endpoint, and his right knee had been reported to be loose compared to the left side.  There was no objective evidence of any recurrent subluxation.  The evidence shows that the right knee instability is no more than moderate, so an increased rating based on DC 5257 is not warranted.  Therefore, because there is no evidence of any recurrent subluxation, and the Veterans right knee instability has not been shown to be of a severe level, an increased rating for his right knee instability is not warranted.      

In sum, the Board finds that the weight of the credible evidence demonstrates that the Veteran's right knee disability did not warrant a rating in excess of 20 percent disabling for the period under consideration.  The preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

3.  From September 1, 1999, to Present 

The Veterans right knee disability has been rated as 30 percent disabling from September 1, 1999, to the present.  

The Veterans right knee disability as of September 1, 1999, is rated under DC 5257, which contemplates recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257 (2009).  Diagnostic Code 5259, which contemplates symptomatic removal of semilunar cartilage; Diagnostic Code 5260, which contemplates limitation of flexion of the leg; and Diagnostic Code 5261, which contemplates limitation of extension of the leg, are also applicable in this claim.  38 C.F.R. § 4.71a, DCs 5257, 5260, 5261 (2009).

In considering the applicability of other diagnostic codes, the Board finds that DCs 5256 (ankylosis of the knee), 5258 (dislocation of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable, as the medical evidence does not show that the Veteran has any of those conditions.  Specifically, no treatment record or VA examination demonstrate any objective finding of right knee dislocation, genu recurvatum, or impairment of the tibia or fibula.  Similarly, ankylosis of the right knee has not been demonstrated.  

Post-service medical records dated from September 1999 to February 2004 show that the Veterans right knee disability was characterized by increased instability, effusion, tenderness to palpation, pain, crepitation, extensive scarring over the knee, loss of muscle tissue secondary to the debridement carried out on the right knee, positive Patrick sign, antalgic gait, and inability to do heel-toe walking due to pain.  A January 2002 x-ray of the right knee showed small right knee effusion and degenerative changes of the right patellofemoral and knee joint.  In an October 2003 VA treatment record, the Veterans right knee had 125 degrees flexion and 0 degrees extension.  There was no pain on range of motion.  

On VA examination in February 2000, the Veteran complained of ongoing pain in the right knee and some degree of instability without any recent recurrent swelling.  Examination revealed a normal popliteal area and slight tenderness along the joint line.  There was no swelling or subluxation.  The right knee appeared slightly enlarged with bony enlargement and a slight amount of crepitus.  Range of motion testing showed 85 degrees flexion and 0 degrees extension.  There was some loosening of the medial collateral ligament and some laxity of the right anterior cruciate ligament.  Deep tendon reflexes and sensation were normal except for some decreased sensation secondary to a surgical scar.  

At an August 2000 VA examination, the Veterans right knee was found to be totally unstable due to the lack of any lateral or medial meniscus.  The Veteran was able to have 100 degrees flexion and 0 degrees extension, but the examiner noted that the right knee was grotesquely abnormal.  There was no additional limitation of motion on repetitive motion.  

On VA examination in December 2001, the Veteran reported having a lot of pain in the right knee with activity.  He also stated that the right knee was unstable.  Examination revealed the Veteran to be walking with a slight right limp and a brace on the right knee.  There was no redness, swelling, tenderness, deformity, or weakened movement.  Range of motion testing showed 110 degrees flexion and 0 degrees extension.  There was pain on all ranges of motion.  The Veteran had fatigability, loss of coordination, and additional loss of range of motion of approximately 30 percent.  The Veteran complained of pain when walking on the heels and medial edges of the feet and when performing shallow squat.  The examiner found degenerative arthritis of the right knee.   

At a September 2006 VA examination, the Veteran complained of locking, giving way, instability, pain, stiffness, swelling, and effusion of the right knee.  He reported that he had several episodes of locking a week depending on his activity.  He stated that he had severe weekly flare-ups of pain that lasted one to two days.  Examination revealed normal gait and abnormal weight bearing.  Range of motion testing showed 115 degrees flexion and 0 degrees extension.  There was no pain on motion or additional limitation of motion on repetitive use.  There was also no evidence of ankylosis.  An x-ray of the right knee indicated post surgical changes of a medial tibial plateau fracture repair with a medial fixation plate and several fixation screws.  There was no acute fracture, but there was evidence of slight genu valgus deformity and moderate to severe tricompartmental degenerative joint disease with joint space loss and osteophyte formation.   

On VA examination in March 2008, the Veteran complained of constant right knee pain that ranged in intensity from 3-4/10 to 10/10 and averaged 6-7/10.  He stated that the pain was a dull ache with some intermittent sharp sensations.  He complained that his right knee was stiff, locked, weakened, and had some joint instability.  Examination revealed a normal gait.  There was mild effusion, but patellar compression test was negative.  The Veteran had tenderness of the medial tibial plateau but non-tender infrapatellar space, tibial tubercle, and lateral aspect of popliteal fossa.  Range of motion testing showed 125 degrees flexion with pain between 90 and 125 degrees and 0 degrees extension without pain.  On repetitive motion, there was a decrease in flexion to 120 degrees.  The Veteran had a markedly positive anterior drawer sign of 3/4 and a negative posterior drawer sign.  There was some MCL laxity but no LCL laxity.  Deep tendon reflexes were normal and symmetric.  There was negative Babinski and straight leg raise.  Sensory examination was intact for light touch and proprioception except directly over the surgical scars, and there was normal muscle bulk, tone, and strength.  An x-ray of the right knee indicated postsurgical changes of a healed medial tibial plateau fracture, moderate to severe tricompartmental degenerative disease with joint space loss and marginal osteophyte, and mild genu valgus deformity.  

Diagnostic Code 5259 provides a maximum 10 percent rating for symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, DC 5259.  As DC 5259 does not provide for a rating higher than 10 percent, DC 5259 cannot serve as a basis for an increased rating for the Veterans right knee disability.

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  There is no evidence that the Veterans knee was limited to 30 degrees extension, which is the criteria for a 40 percent rating under DC 5261.  38 C.F.R. § 4.71a, DC 5261.  Diagnostic Code 5261 therefore cannot serve as a basis for an increased rating in this case.  Additionally, DC 5260 cannot serve as a basis for an increased rating in this case.  There was no objective evidence that the Veteran had compensable limitation of flexion.  Moreover, the maximum rating under DC 5260 is 30 percent for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Because the Veteran is already in receipt of the maximum rating under the code, he is not entitled to an increased rating under DC 5260.      

Separate ratings can be assigned when the criteria for a compensable rating under both DC 5260 and DC 5261 are met.  VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59990 (2004).  The Board has determined that the Veteran is not entitled to a compensable rating under DC 5261 or DC 5260.  Because he did not meet the criteria for a compensable rating under DCs 5260 or 5261, there is no basis for the assignment of separate compensable ratings under DCs 5260 or 5261.  

The Board also finds that the Veteran is not entitled to an increased rating due to functional impairment as a result of pain on repetitive use.  Although there was objective evidence of further loss of range of motion in functional capacity, increased fatigability, and decreased coordination due to pain, there was no evidence which suggests, that, on repetitive use, the right knee would be restricted by pain or other factors to only 30 degrees extension, the criteria for a 40 percent rating, or restricted such that any separate compensable rating would be warranted.  Thus, even considering the effects of pain on use, there is no probative evidence that the right knee is limited in motion to 30 degrees extension, and thus the requirement for an increased rating is not met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, the Board finds that the evidence does not show that any additional functional limitation would result in the Veteran warranting any separate compensable ratings for limitation of extension and flexion. 

Diagnostic Code 5257 provides a maximum 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257 (2009).  Since the Veteran is already in receipt of a 30 percent rating for his right knee disability for the period under consideration, an increased rating under DC 5257 is not warranted.

There is x-ray evidence in this case that demonstrates that the Veterans right knee disability is manifested by arthritis.  The criteria under DCs 5003 and 5010 apply when limitation of motion would be noncompensable under a limitation of motion code.  38 C.F.R. § 4.71a, DCs 5003, 5010.  In this case, the Veterans right knee disability is noncompensable under DC 5260 and DC 5261, which are diagnostic codes predicated on limitation of motion.  X-rays dated in December 2001, January 2002, September 2006, and March 2008 of the right knee showed moderate to severe degenerative changes of the right knee with some joint space loss and osteophyte formation.  Accordingly, the Board finds that the Veteran is entitled to a separate 10 percent rating for his right knee arthritis, as of December 11, 2001, the date first shown in the medical evidence of record that the criteria for a compensable separate rating were met.  There is x-ray evidence of arthritis in the right knee, with a noncompensable level of limitation of motion shown.  The noncompensable limitation of motion with x-ray evidence of arthritis warrants a separate 10 percent rating in the right knee pursuant to Diagnostic Code 5003.

In sum, the Board finds that the weight of the credible evidence demonstrates that the Veteran's right knee disability did not warrant a rating in excess of 30 percent disabling for the period under consideration under DC 5257 for recurrent instability.  However, the Board finds that a separate 10 percent rating for right knee arthritis is warranted for the period under consideration.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Knee Disability 

The Veterans left knee disability is rated under DC 5259, which contemplates symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, DC 5259 (2009).  Diagnostic Code 5257, which contemplates recurrent subluxation or lateral instability; Diagnostic Code 5260, which contemplates limitation of flexion of the leg; and Diagnostic Code 5261, which contemplates limitation of extension of the leg, are also applicable in this claim.  38 C.F.R. § 4.71a, DCs 5257, 5260, 5261 (2009).      

In considering the applicability of other diagnostic codes, the Board finds that DCs 5256 (ankylosis of the knee), 5258 (dislocation of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable, as the medical evidence does not show that the Veteran has any of those conditions.  Specifically, no treatment record or VA examination demonstrate any objective finding of left knee dislocation, genu recurvatum, or impairment of the tibia or fibula.  Similarly, ankylosis of the left knee has not been demonstrated.  

Post-service VA and private medical records dated from September 1997 to September 2006 show that the Veteran received intermittent treatment for his left knee disability.  He suffered from symptoms such as pain, swelling, poor patellar mobility, and crepitus.  A November 1997 private medical report shows that the Veterans left knee had 130 degrees flexion and 0 degrees extension.  In an October 2003 VA medical report, the Veterans left knee had 125 degrees flexion and 0 degrees extension.  

On VA examination in February 2000, the Veteran reported chronic left knee discomfort without any pain, swelling, or significant instability.  Examination revealed slight tenderness along the joint lines, but there was no swelling or subluxation, and the popliteal area was normal.  Range of motion testing showed 90 degrees flexion and 0 degrees extension.  Anterior and posterior cruciate ligaments as well as medial and lateral collateral ligaments were within normal limits.  Deep tendon reflexes were 2+, and sensation was within normal limits.  The diagnoses were status post left knee injury in 1992 for medial meniscus removal and status post arthroscopic surgery of the left knee for removal of additional lateral and medial meniscus tissue with residual chronic pain.  

At a September 2006 VA examination, the Veteran complained of locking, giving way, instability, pain, stiffness, swelling, and effusion of the left knee.  He reported that he had several episodes of locking a week depending on his activity.  He stated that he had severe weekly flare-ups of pain that lasted one to two days.  Examination revealed normal gait and abnormal weight bearing.  Range of motion testing showed 140 degrees flexion and 0 degrees extension.  There was no pain on motion or additional limitation of motion on repetitive use.  There was also no evidence of ankylosis.  An x-ray of the left knee indicated post surgical changes of anterior cruciate ligament repair with anchors in place in the distal femur and proximal tibia.  There was no acute fracture, but there was evidence of slight genu valgus deformity and mild to moderate tricompartmental degenerative joint disease.   

On VA examination in March 2008, the Veteran complained of intermittent left knee pain that ranged in intensity from 0/10 to 7-8/10.  He reported that the pain frequency was activity-dependent and usually occurred twice a week and lasted two to three days.  He stated that the pain was achy with some intermittent sharp sensations.  He complained that his left knee was occasionally red, hot, swollen, stiff, locked, weakened, and had some joint instability.  Examination revealed a normal gait.  There was no effusion and patellar compression test was negative.  The Veteran had tenderness of the medial tibial plateau and infrapatellar space but non-tender tibial tubercle and lateral aspect of popliteal fossa.  Range of motion testing showed 130 degrees flexion and 0 degrees extension with pain on extension between -5 and 0 degrees.  On repetitive motion, there was a decrease in flexion to 120 degrees.  The Veteran had a mildly positive anterior drawer sign of 1/4 and 1+/4 MCL laxity and laxity of the anterior drawer sign.  Deep tendon reflexes were normal and symmetric.  There was negative Babinski and straight leg raise.  Sensory examination was intact for light touch and proprioception except directly over the surgical scars, and there was normal muscle bulk, tone, and strength.  An x-ray of the left knee indicated anterior cruciate ligament repair changes, mild to moderate tricompartmental degenerative disease, and mild genu valgus deformity.  

Although there is X-ray evidence of arthritis in the left knee, the Veteran is already in receipt of a compensable rating under a limitation of motion diagnostic code, or under a diagnostic code whose rating is predicated on limitation of motion.  Therefore, the criteria listed under DC 5003 cannot serve as a basis for an increased rating for the left knee disability.  38 C.F.R. § 4.14.  The Board will therefore discuss the applicability of the other regulatory criteria.   

The Veteran has a 10 percent rating under DC 5259 for symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, DC 5259.  As DC 5259 does not provide for a rating higher than 10 percent, DC 5259 cannot serve as a basis for an increased rating for the Veterans left knee disability.

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On the above examinations, the Veterans left knee had full extension, or extension to 0 degrees.  Extension to 0 degrees warrants a noncompensable rating.  Diagnostic Code 5261 therefore cannot serve as a basis for an increased rating in this case.  Similarly, DC 5260 cannot serve as a basis for an increased rating in this case.  The flexion of the Veterans left knee would have to be limited to 30 degrees in order to warrant an increased rating of 20 percent.  38 C.F.R. § 4.71a, DC 5260.  Flexion limited at most to 90 degrees in the left knee, as demonstrated in the February 2000 VA examination, does not warrant a compensable rating under DC 5260.  

Separate ratings can be assigned when the criteria for a compensable rating under both DC 5260 and DC 5261 are met.  VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59990 (2004).  The Board has determined that the Veteran is not entitled to a compensable rating under DC 5261 or DC 5260.  Because he did not meet the criteria for a compensable rating under DCs 5260 or 5261, , there is no basis for the assignment of separate compensable ratings under DCs 5260 or 5261.  

The Board also finds that the Veteran is not entitled to an increased rating due to functional impairment as a result of pain on repetitive use.  Although the Veteran had further loss of range of motion on repetitive motion due to pain, there is no objective evidence which suggests that, on repetitive use, the left knee would be restricted by pain or other factors to only 30 degrees flexion or 15 degrees extension, the criteria for a 20 percent rating, or restricted such that any separate compensable rating would be warranted.  Thus, even considering the effects of pain on use, there is no probative evidence that the left knee is limited in motion to 15 degrees extension or 30 degrees flexion, and thus the requirements for an increased rating are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, the Board finds that the evidence does not show that any additional functional limitation would result in the Veteran warranting any separate compensable ratings for limitation of extension and flexion. 

Diagnostic Code 5257 provides a 10 percent rating for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257 (2009).  The Board finds that the Veteran is not entitled to a separate rating under DC 5257.  Although the Veteran complained of left knee instability and reported occasional giving way of the left knee, there was no objective evidence of instability.  Additionally, there was no clinical evidence of subluxation of the knee.  Because there was no objective evidence of any instability or subluxation, a separate rating for the Veterans left knee disability is not warranted under DC 5257.

In sum, the Board finds that the weight of the credible evidence demonstrates that the Veteran's left knee disability did not warrant a rating in excess of 10 percent disabling for all periods under consideration.  The preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Ankle Disability 

In this case, there is no x-ray evidence of arthritis in the right ankle, and the Veteran is already in receipt of a 10 percent rating for his disability under a limitation of motion diagnostic code for all periods under consideration.  Therefore, the criteria listed under DC 5003 and DC 5010 cannot serve as a basis for an initial rating for the right ankle disability.  38 C.F.R. § 4.14.  The Board will therefore discuss the applicability of the other regulatory criteria.   

1.  From August 12, 1997, to September 13, 1999 

The Veterans right ankle disability has been rated as 10 percent disabling from August 12, 1997, to September 13, 1999.  

The Veterans right ankle disability has been rated as 10 percent disabling under DC 5271, which contemplates limitation of motion of the ankle.  38 C.F.R. § 4.71a, DC 5271 (2009).  Diagnostic Code 5262, which pertains to impairment of the tibia and fibula, is also potentially applicable.  38 C.F.R. § 4.71a, DC 5262 (2009). 

In considering the applicability of other diagnostic codes, the Board finds that DCs 5270 (ankylosis of the ankle), 5272 (ankylosis of the subastralgar or tarsal joint), 5273 (malunion of the os calcis or astralgus), and 5274 (astralgalectomy), are not applicable as there was no evidence of ankylosis, malunion or astralgalectomy in the post-service medical records.  Accordingly, those diagnostic codes may not serve as the basis for an increased rating.  

Diagnostic Code 5271 provides for a 10 percent rating where there is moderate limitation of motion of the ankle, and for a maximum 20 percent rating for marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, DC 5271. 

Post-service medical records for the period under consideration merely show that the Veteran complained of right ankle pain and that he had decreased dorsiflexion.  

For VA purposes, normal plantar flexion of the ankle is from 0 to 45 degrees and normal dorsiflexion of the ankle is from 0 to 20 degrees.  38 C.F.R. § 4.71a, Plate II.  The available medical evidence does not show that the Veteran had significant loss of plantar flexion or dorsiflexion of the right ankle.  Since the Veterans right ankle disability was not characterized by marked loss of range of motion, an increased rating under DC 5271 is not warranted.  

With regard to whether the Veteran is entitled to a rating higher than 10 percent due to pain on motion and other factors, the Board finds that he is not.  Because there is no clinical evidence of severely limited range of motion of the right ankle, the Board finds that the level of disability associated with the right ankle cannot be found to be severe even when considering the effects of pain and repetitive motion on his right ankle.  Accordingly, the Veteran is not entitled to a rating in excess of 10 percent, considering factors outlined in DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Finally, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent under the diagnostic criteria pertaining to impairment of the tibia and fibula.  Diagnostic Code 5262 provides for a 10 percent rating where there is malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked knee or ankle disability, and finally, a 40 percent evaluation is warranted where nonunion of the tibia and fibula is productive of loose motion requiring a knee brace.  38 C.F.R. § 4.71a, DC 5262.  While the Board has determined that the Veteran has a moderate right ankle disability, there is no x-ray evidence of malunion of the tibia and fibula.  Therefore, an increased rating of 20 percent is not warranted under this diagnostic code.

In sum, the Board finds that the weight of the credible evidence demonstrates that the Veteran's right ankle disability did not warrant a rating in excess of 10 percent disabling for the period under consideration.  The preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  From September 13, 1999, to April 11, 2000 

The Veterans right ankle disability has been rated as 20 percent disabling from September 13, 1999, to April 11, 2000.  

The Veterans right ankle disability has been rated as 20 percent disabling under DC 5271-5284.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2009).  Diagnostic Code 5271 pertains to limitation of motion of the ankle.  Diagnostic Code 5284 pertains to other foot injuries.  38 C.F.R. § 4.71a, DCs 5271, 5284 (2009).  Diagnostic Code 5262, which pertains to impairment of the tibia and fibula, is also potentially applicable.  38 C.F.R. § 4.71a, DC 5262 (2009). 

In considering the applicability of other diagnostic codes, the Board finds that DCs 5270 (ankylosis of the ankle), 5272 (ankylosis of the subastralgar or tarsal joint), 5273 (malunion of the os calcis or astralgus), and 5274 (astralgalectomy), are not applicable as there was no evidence of ankylosis, malunion or astralgalectomy on VA examination in February 2000.  Accordingly, those diagnostic codes may not serve as the basis for an increased rating in this case.  

Post-service medical records dated from September 1999 to April 2000 show that the Veteran suffered from increased right ankle instability and pain.  He was found to have slight antalgic gait with decreased weight bearing on the right lower extremity and mild tenderness to palpation along the tarsal tunnel of the right ankle.  He had positive anterior drawer and marked laxity with the talar tilt on the right ankle as well as some crepitus with eversion and inversion of the ankle.  X-rays were normal and showed no evidence of fracture.  

On VA examination in February 2000, the Veteran complained of chronic instability of the right ankle, particularly in inversion of the ankle.  He was scheduled to have a right ankle arthroscopy for the problem.  Examination revealed some focal tenderness inferior to the distal fibula.  Dorsiflexion and plantar flexion were within normal limits.  Eversion was normal, but inversion was exceedingly loose with a floppiness of at least 30 degrees of the right ankle.  He was diagnosed with status post right ankle injury in 1990 with arthroscopic debridement in 1992 and re-injury in 1995 with chronic ligamentus instability and upcoming surgery.  

Diagnostic Code 5271 provides for a maximum 20 percent rating for marked limitation of motion of the ankle.  Since the Veteran is already in receipt of a 20 percent rating for his right ankle disability for the period under consideration, an increased rating under DC 5271 is not warranted.  

Under Diagnostic Code 5284, moderate residuals of other foot injuries warrant a 10 percent rating.  A 20 percent rating requires moderately severe residuals.  A 30 percent rating requires severe residuals.  38 C.F.R. § 4.71a, DC 5284.  In this case, the Board finds that the Veteran's right ankle disability is no more than moderately severe in degree.  While the Veteran had marked laxity and exceedingly loose inversion in the right ankle, his right ankle disability has not required the use of assistive devices and he has only a slight antalgic gait.  Additionally, the Veterans dorsiflexion, plantar flexion, and eversion were within normal limits.  There were no right ankle deformities, and x-rays failed to reveal any fracture or dislocation.  Thus, the Board concludes that the Veteran's right ankle disability is no more than moderately severe in degree, and that a rating in excess of 20 percent is not warranted.

Finally, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent under the diagnostic criteria pertaining to impairment of the tibia and fibula.  Diagnostic Code 5262 provides for a 30 percent rating where there is malunion of the tibia and fibula with marked knee or ankle disability.  A 40 percent evaluation is warranted where nonunion of the tibia and fibula is productive of loose motion requiring a knee brace.  38 C.F.R. § 4.71a, DC 5262.  Significantly, there is no x-ray evidence of malunion of the tibia and fibula.  Therefore, an increased rating of 30 percent is not warranted under that diagnostic code.

In sum, the Board finds that the weight of the credible evidence demonstrates that the Veteran's right ankle disability did not warrant a rating in excess of 20 percent disabling for the period under consideration.  The preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

3.  From July 1, 2000, to Present 

The Veterans right ankle disability has been rated as 30 percent disabling since July 1, 2000.  

The Veterans right ankle disability has been rated as 30 percent disabling under DC 5271-5284.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2009).  Diagnostic Code 5271 pertains to limitation of motion of the ankle.  Diagnostic Code 5284 pertains to other foot injuries.  38 C.F.R. § 4.71a, DCs 5271, 5284 (2009).  Diagnostic Code 5262, which pertains to impairment of the tibia and fibula, is also potentially applicable.  38 C.F.R. § 4.71a, DC 5262 (2009). 

In considering the applicability of other diagnostic codes, the Board finds that DCs 5270 (ankylosis of the ankle), 5272 (ankylosis of the subastralgar or tarsal joint), 5273 (malunion of the os calcis or astralgus), and 5274 (astralgalectomy), are not applicable as there was no evidence of ankylosis, malunion or astralgalectomy on VA examination in August 2000, December 2001, September 2006, and March 2008.  Accordingly, those diagnostic codes may not serve as the basis for an increased rating in this case.  

On VA examination in August 2000, the Veteran complained of instability of the right ankle.  Examination revealed a splint on the right ankle that the Veteran reported wearing most of the time.  Range of motion testing showed 10 degrees dorsiflexion and 30 degrees plantar flexion.  There was no additional loss of motion on repetitive motion.  An x-ray of the right ankle was normal.  

At a December 2001 VA examination, the Veteran reported pain and instability of the right ankle.  Examination revealed a slight right limp.  Range of motion testing showed 9 degrees dorsiflexion, 20 degrees plantar flexion, and 10 degrees inversion and eversion.  There was pain on all ranges of motion.  The Veteran had fatigability, loss of coordination, and loss of 20 degrees of range of motion due to pain.  There was no evidence of lateral instability in the right ankle, nor was there any redness, tenderness, or deformity.  The Veteran had minimal vague swelling in the right ankle.  He complained of right ankle pain walking on the lateral edges of the feet.  

On VA examination in September 2006, the Veteran stated that he continued to have soreness and muscle tightness as well as decreased range of motion in the right ankle.  Examination revealed a normal gait and some evidence of abnormal weight bearing.  The Veterans right ankle had 40 degrees dorsiflexion  with no pain or additional limitation of motion on repetitive use.  An x-ray of the right ankle indicated a small posterior calcaneal spur.  There was no evidence of fracture or arthritic changes.  

At a March 2008 VA examination, the Veteran stated that he used a right ankle brace on an as-needed basis.  He complained of intermittent dull aching pain ranging in intensity from 0/10 to 6-7/10 that occurred once every two weeks and lasted one day.  He denied any redness, heat, or swelling.  He reported occasional stiffness, weakness, and joint instability.  Examination revealed a normal gait and no deformity.  The right ankle was ligamentously stable with mild tenderness of the medial and lateral malleoli and dorsum of the ankle.  The Achilles tendon was not tender.  The Veterans right ankle had 20 degrees dorsiflexion and 45 degrees plantar flexion.  He had pain on dorsiflexion between -5 and 0 degrees.  There was no further limitation of motion of the right ankle following repetitive motion.  An x-ray of the right ankle showed a minimal posterior heel spur and no evidence of fracture or degenerative joint change.    

Diagnostic Code 5271 provides for a maximum 20 percent rating for marked limitation of motion of the ankle.  Since the Veteran is already in receipt of a 30 percent rating for his right ankle disability for the period under consideration, an increased rating under DC 5271 is not warranted.  

Under Diagnostic Code 5284, severe residuals of other foot injuries warrant a 30 percent rating.  A 40 percent rating is warranted with actual loss of use of the foot.  38 C.F.R. § 4.71a, DC 5284.  In this case, the Board finds that the Veteran's right ankle disability is no more than severe in degree.  While the Veteran had diminished range of motion in his right ankle, he only had a slight right limp and there was no evidence of any lateral instability.  There were no right ankle deformities, and x-rays failed to reveal any fracture or dislocation.  Additionally, the Veteran had not lost the use of his right foot and wore a brace on an as-needed basis.  Thus, the Board concludes that the Veteran's right ankle disability is no more than severe in degree, and that a rating in excess of 30 percent is not warranted because loss of use of the foot is not shown.

Finally, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent under the diagnostic criteria pertaining to impairment of the tibia and fibula.  Diagnostic Code 5262 provides for a 30 percent rating where there is malunion of the tibia and fibula with marked knee or ankle disability.  A 40 percent rating is warranted where nonunion of the tibia and fibula is productive of loose motion requiring a knee brace.  38 C.F.R. § 4.71a, DC 5262.  While the Board has determined that the Veteran has a severe right ankle disability, there is no x-ray evidence of malunion of the tibia and fibula.  Therefore, an increased rating of 40 percent is not warranted under this diagnostic code.

In sum, the Board finds that the weight of the credible evidence demonstrates that the Veteran's right ankle disability did not warrant a rating in excess of 30 percent disabling for the period under consideration.  The preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimants behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent rating decisions in July 1998, July 1999, March 2000, April 2000, June 2000, and October 2000; a statement of the case in September 1999; and supplemental statements of the case in March 2000, April 2000, October 2000, July 2002, and May 2005.  These documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellants possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the April 2008 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained medical examinations in relation to these claims.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.






















	(CONTINUED ON NEXT PAGE)


ORDER

A rating in excess of 10 percent from August 12, 1997, to September 16, 1998, for a lumbar spine disability is denied.  A rating in excess of 20 percent since September 16, 1998, for a lumbar spine disability is denied.

A separate 10 percent rating for the neurological manifestations of the lumbar spine disability of sciatica in the right leg under Diagnostic Code 8520 is granted, as of March 23, 2007.  

A rating in excess of 10 percent from August 12, 1997, to May 20, 1998, for a right knee disability is denied.  A rating in excess of 20 percent from May 20, 1998, to May 7, 1999, for a right knee disability is denied.  A rating in excess of 30 percent since September 1, 1999, for a right knee disability is denied.  

A separate 10 percent rating for right knee arthritis is granted, as of December 11, 2001.

An increased rating for a left knee disability is denied.  

A rating in excess of 10 percent from August 12, 1997, to September 13, 1999, for a right ankle disability is denied.  A rating in excess of 20 percent from September 13, 1999, to April 11, 2000, for a right ankle disability is denied.  A rating in excess of 30 percent since July 1, 2000, for a right ankle disability is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans Appeals


  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision.  The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.

If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 

? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 

Although it would not affect this BVA decision, you may choose to also: 

? Reopen your claim at the local VA office by submitting new and material evidence. 

There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts.  If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to the Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court.  You can also get this information from the Court's website on the Internet at: http://www.uscourts.cavc.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA clearly explaining why you believe that the BVA committed an obvious error of fact or law, or stating that new and material military service records have been discovered that apply to your appeal.  It is important that such letter be as specific as possible.  A general statement of dissatisfaction with the BVA decision or some other aspect of the VA claims adjudication process will not suffice.   If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered.  Issues not clearly identified will not be considered.  Send your letter to: 

Director, Management, Planning and Analysis (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
AUG 2009	 4597	Page 1	CONTINUED

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time.  However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate?  You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal.  For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested.  You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management, Planning and Analysis, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error?  You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management, Planning and Analysis, at the Board.  You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once.  You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion.  See discussion on representation below.  Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim?  You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office.  See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes.  You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA.  An accredited representative works for the service organization and knows how to prepare and present claims.  You can find a listing of these organizations on the Internet at: http://www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent."  (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at: http://www.uscourts.cavc.gov. 

Do I have to pay an attorney or agent to represent me?  An attorney or agent may charge a fee to represent you after a notice of disagreement has been filed with respect to your case, provided that the notice of disagreement was filed on or after June 20, 2007.  See 38 U.S.C. 5904; 38 C.F.R. 14.636.  If the notice of disagreement was filed before June 20, 2007, an attorney or accredited agent may charge fees for services, but only after the Board first issues a final decision in the case, and only if the agent or attorney is hired within one year of the Boards decision.  See 38 C.F.R. 14.636(c)(2). 

The notice of disagreement limitation does not apply to fees charged, allowed, or paid for services provided with respect to proceedings before a court.  VA cannot pay the fees of your attorney or agent, with the exception of payment of fees out of past-due benefits awarded to you on the basis of your claim when provided for in a fee agreement. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  See 38 U.S.C. 5904; 38 C.F.R. 14.636(d). 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to the Secretary at the following address:  
Office of the General Counsel (022D)
810 Vermont Avenue, NW
Washington, DC 20420

The Office of the General Counsel may decide, on its own, to review a fee agreement or expenses charged by your agent or attorney for reasonableness.  You can also file a motion requesting such review to the address above for the Office of the General Counsel.  See 38 C.F.R. 14.636(i); 14.637(d).


VA FORM
AUG 2009 	 4597	Page 2	SUPERSEDES VA FORM 4597, JUN 2008, WHICH WILL NOT BE USED


